SMITH, Judge.
Appellant contends an inculpatory statement he gave to the police was inadmissible because he did not receive a first appearance before a judicial officer within 24 hours of his arrest as required by Fla.R. Crim.P. 3.130(b). Since one of the purposes of first appearance is to ensure the magistrate advises the defendant of his rights to silence and counsel, we would be inclined to agree with appellant if he had confessed more than 24 hours after his arrest. Here, however, appellant confessed less than 18 hours after his arrest. We see no reason why a subsequent failure to provide appellant with a timely first appearance should render an otherwise admissible confession inadmissible. Appellant does not contend he was not advised of his constitutional rights or that his confession was involuntary.
AFFIRMED.
BOYER, Acting C. J., and MILLS, J., concur.